DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
In view of the appeal brief filed on December 11, 2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                         

Response to Amendment
The amendment filed December 11, 2020 has been entered. Claims 1, 3, 5-18 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 13-14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the outer diameter” in lines 22-23. It is unclear if this is the same or different outer diameter as recited in lines 18-19 of claim 1 since it appears that these are separate portions of the first catheter. For the sake of examination, the limitation will be interpreted as reciting “an outer diameter”.
Claim 13 recites the limitation “the outer diameter” in lines 37-38. It is unclear if this is the same or different outer diameter as recited in lines 33-34 of claim 13 since it appears that these are separate portions of the first catheter. For the sake of examination, the limitation will be interpreted as reciting “an outer diameter”.
Claims 3, 5-11, 14, 17-18 are rejected as being dependent from rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gailey (US 6113572) in view of Hall (US 2010/0318069).
Regarding claim 1, Gailey discloses a locking catheter splice assembly (Col 19, lines 38-44) for joining a first catheter (310, Fig 15) and a second catheter (302, Fig 15), comprising: a multi-stage barb fitting (274, 278, 286, Fig 15) having a first end (end of stem 288, Fig 15) including a first set of barbs (290 and 292, Fig 15) and a second end (end of stem 278, Fig 15) including a second set of barbs (280 and 282, Fig 15), wherein the first end is configured to be inserted into the first catheter and the second end is configured to be inserted into the second catheter (Col 19, lines 38-59), wherein each of the first and second sets of barbs include a first barb (280 and 290, Fig 15) and a second barb (282 and 292, Fig 15); a first locking member (308, Fig 15) configured to be slipped over the first catheter and to surround a portion of the first end of the multi-stage barb fitting inserted into the first catheter (first locking member functions the same as locking member 56 described in Figs 7-10 and Col 15, lines 34-40; Col 19, lines 38-41), wherein the first locking member includes an inner cavity (first locking member 308 has the 
Gailey is silent regarding wherein both of the first barbs have a smaller outermost diameter than both of the second barbs, wherein the first locking member includes having a first catheter engagement surface separate from a second catheter engagement surface therein, wherein the first and second locking members are configured to interlock with one another when pressed together, wherein when the first locking member and the second locking member are interlocked with one another: the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs; and-2-Application No. 15/934,232Appeal Brief the second catheter engagement surface is configured to compress the outer diameter of a portion of the first catheter against the second barb of the first set of barbs when the first catheter is extended over the second barb of the first set of barbs. 
The embodiment of Fig. 21 of Gailey teaches the first barbs (408, Fig 21) have a smaller outermost diameter than of the second barbs (410, Fig 21) (Col 22, lines 56-58), wherein the first locking 
Modifying the first barbs, second barbs, and engagement surface disclosed in the embodiment of Fig 15 of Gailey to have the first barbs have a smaller outermost diameter than the second barbs and for the engagement surface to have separate first and second engagement surfaces as taught by the embodiment of Fig. 21 of Gailey would result in an assembly wherein when the first locking member is interlocked (clamps engaged with locking barb): the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs (Col 24, lines 46-58; See Fig 22); and -2-Application No. 15/934,232Appeal Briefthe second catheter engagement surface is configured to compress the outer diameter of a portion of the first catheter against the second barb of the first set of barbs when the first catheter is extended over the second barb of the first set of barbs (Col 18, lines 35-38; See Fig 10; Col 24, lines 59-64; Similar to Fig. 10 and barbs 408 described above, when barbs 410 are received in a catheter matching the diameter of barbs 410, surface 452 of the compressive sleeve 430 and locking member 414 compresses the catheter against the second barb 410).

The modified invention of Gailey discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the first and second locking members are configured to interlock with one another when pressed together. 
Hall teaches the first (14, Fig 2) and second (12, Fig 1) locking members are configured to interlock with one another when pressed together (Para 0005, lines 3-6; Para 0026).
 Hall teaches that the interlocking means (28, 70 and 84, Fig 1&2 -Hall) could be used to achieve the same result as the locking barbs 284/294, Fig 15 and clamps 182, Fig 10 of Gailey (locking members that can be interlocked, but also can be pulled apart at a predetermined force level, Para 0011, lines 1-3 –Hall; Col 15, lines 56-62 -Gailey) and thus interlocking means and locking barbs/clamps were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gailey to substitute locking barbs/clamps in place of interlocking means, as taught by Hall since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 3, the modified invention of Gailey and Hall discloses an innermost diameter of the first catheter engagement surface (464, Fig 21 -Gailey) is smaller than an innermost diameter of the second catheter engagement surface (462, Fig 21 -Gailey) (See Fig 22 -Gailey).

Regarding claim 6, the modified invention of Gailey and Hall discloses one of the first (308, Fig 15 –Gailey as modified by Hall) and second (300, Fig 15 –Gailey as modified by Hall) locking members includes a latching tab (80, Fig 1 –Hall) configured to be received in a latching slot (slot created by 70 and 84, Fig 2 -Hall) included in the other of the first and second locking members for interlocking the first and second locking members (See Fig 5 –Hall).
Regarding claim 7, the modified invention of Gailey and Hall discloses the latching slot (slot created by 70 and 84, Fig 2 -Hall) extends radially through the other of the first and second locking members that includes the latching slot (See Fig 2 -Hall).
Regarding claim 8, the modified invention of Gailey and Hall discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the other of the first and second locking members that includes the latching slot further includes a key slot configured to guide movement of the first and second locking members toward one another along a longitudinal axis of the multi-stage barb fitting. 
Hall further teaches the other of the first (14, Fig 2) and second (12, Fig 1) locking members that includes the latching slot (slot created by 70 and 84, Fig 2) further includes a key slot (72, Fig 4) configured to guide movement of the first and second locking members toward one another along a longitudinal axis (Para 0025, lines 14-16). 
Modifying the locking members disclosed by Gailey and Hall to include a key slot and guide member 48 as further taught by Hall would result in a locking member that can prevent the incorrect assembly of the two locking members (Para 0025, lines 14-16).

Regarding claim 9, the modified invention of Gailey and Hall discloses the multi-stage barb fitting (274, 278, 286, Fig 15 as modified by the embodiment of Fig. 21 -Gailey) includes a central portion (274, Fig 15 –Gailey) positioned between the first and second ends that is wider than the first and second sets of barbs (See Fig 15 –Gailey).
Regarding claim 10, the modified invention of Gailey and Hall discloses the central portion (274, Fig 15 –Gailey) includes a cylindrical surface configured to facilitate gripping of the central portion during surgery (See Fig 15 –Gailey).
Regarding claim 11, the modified invention of Gailey and Hall discloses the first (308, Fig 15 –Gailey as modified by Hall) and second (300, Fig 15 –Gailey as modified by Hall) locking members as well as the central portion (274, Fig 15 –Gailey), however, the modified invention is silent regarding a gap between the central portion and locking members. 
Hall further teaches a gap (See annotated Fig 5 below) between the outer diameter of the central portion (16 and 52, Fig 1 and 2) and the inner diameter of the first (14, Fig 2) and second (12, Fig 1) locking members. 
Modifying the locking catheter splice assembly disclosed by Gailey and Hall to include a gap between the central portion and locking members as further taught by Hall would result in a locking catheter splice assembly that allows for subsequent separation of the locking members after they are interlocked (Para 0011, lines 10-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking catheter splice assembly disclosed by Gailey and Hall to 

    PNG
    media_image1.png
    334
    393
    media_image1.png
    Greyscale

Regarding claim 12, Gailey discloses a method (Col 19, lines 38-44) for joining a first catheter (310, Fig 15) and a second catheter (302, Fig 15), comprising: slipping a first locking member (308, Fig 15) over the first catheter (first locking member functions the same as locking member 56 described in Figs 7-10 and Col 15, lines 34-40; Col 19, lines 38-41), wherein the first locking member includes an inner cavity (first locking member 308 has the inner cavity identical to that shown at 171, Fig 9) having a catheter engagement surface (173, Fig 9); slipping a second locking member (300, Fig 15) over the second catheter (second locking member function the same as locking member 56 described in Figs 9-10 and Col 15, lines 34-40; Col 19, lines 38-41); i-4-Application No. 15/934,232Appeal Briefnserting a first end (end of stem 288, Fig 15) of a multi-stage barb fitting (274, 278, 286, Fig 15) into an open end of the first catheter until the first catheter is extended over at least one barb of a first set of barbs (290 and 292, Fig 15) on the first end of the multi-stage barb fitting (first locking member and catheter function the same as locking member 56 and 
Gailey is silent regarding wherein both of the first barbs have a smaller outermost diameter than both of the second barbs, wherein the first locking member includes having a first catheter engagement surface separate from a second catheter engagement surface therein, wherein the first and second locking members are configured to interlock with one another when pressed together, wherein when the first locking member and the second locking member are interlocked with one another: the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs; and the second catheter engagement surface is 
The embodiment of Fig. 21 of Gailey teaches the first barbs (408, Fig 21) have a smaller outermost diameter than of the second barbs (410, Fig 21) (Col 22, lines 56-58), wherein the first locking member (414, Fig 21) includes an inner cavity (454, Fig 21) having a first catheter engagement surface (464, Fig 21) separate from a second catheter engagement surface (462, Fig 21) therein, wherein when the first locking member is interlocked (engaged with the locking barb): the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs (Col 24, lines 46-58; See Fig 22); and the second catheter engagement surface is configured to compress the outer diameter of a portion of the first catheter against the second barb of the first set of barbs when the first catheter is extended over the second barb of the first set of barbs (Col 24, lines 59-64; Similar to barbs 408 described above, when barbs 410 are received in a catheter matching the diameter of barbs 410, surface 452 of the compressive sleeve 430 and locking member 414 compresses the catheter against the second barb 410). 
Modifying the first barbs, second barbs, and engagement surface disclosed in the embodiment of Fig 15 of Gailey to have the first barbs have a smaller outermost diameter than the second barbs and for the engagement surface to have separate first and second engagement surfaces as taught by the embodiment of Fig. 21 of Gailey would result in an assembly wherein when the first locking member is interlocked (engaged with the locking barb): the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs (Col 24, lines 46-58; See Fig 22); and the second catheter engagement surface is configured to compress the outer diameter of a portion of the first catheter against the second barb of the first set of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first barbs, second barbs, and engagement surface disclosed in the embodiment of Fig 15 of Gailey to have the first barbs have a smaller outermost diameter than the second barbs and for the engagement surface to have separate first and second engagement surfaces as taught by the embodiment of Fig. 21 of Gailey in order to have an assembly that can accommodate catheters having varying lumen sizes, specifically smaller catheter lumens (Col 5, lines 14-17; Col 23, lines 35-40; Col 24, lines 3-7).
The modified invention of Gailey discloses all of the elements of the invention as discussed above. The modified invention is silent regarding pressing the first and second locking members together over the multi-stage barb until the first and second locking members interlock with one another. 
Hall teaches pressing the first (14, Fig 2) and second (12, Fig 1) locking members together until the first and second locking members interlock with one another (Para 0005, lines 3-6; Para 0026).
 Hall teaches that the interlocking means (28 and 70, Fig 1&2 -Hall) could be used to achieve the same result as the locking barbs 284/294, Fig 15 and clamps 182, Fig 10 of Gailey (locking members that can be interlocked, but also can be pulled apart at a predetermined force level, Para 0011, lines 1-3 –Hall; Col 15, lines 56-62 -Gailey) and thus interlocking means and locking barbs/clamps were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gailey to substitute locking 
Regarding claim 13, Gailey discloses a locking catheter splice assembly (Col 19, lines 38-44) for joining a first catheter (310, Fig 15) and a second catheter (302, Fig 15), comprising: a multi-stage barb fitting (274, 278, 286, Fig 15) comprising:-5-Application No. 15/934,232Appeal Brief a first end (end of stem 288, Fig 15) and a second end (end of stem 278, Fig 15), wherein each of the first and second ends includes at least a first barb (280 and 290, Fig 15) and a second barb (282 and 292, Fig 15), and wherein the first end is configured to be inserted into the first catheter until the first catheter is extended over at least one of the first and second barbs on the first end and the second end is configured to be inserted into the second catheter until the second catheter is extended over at least one of the first and second barbs on the second end (first and second locking members and catheters function the same as locking member 56 and catheter 58 described in Figs 7-10 and Col 15, lines 21-59; Col 19, lines 38-41); and a central portion (274, Fig 15) positioned between the first and second ends that has a diameter larger than the outer diameter of the second barbs (See Fig 15); a first locking member configured to be slipped over the first catheter and to surround a portion of the first end of the multi-stage barb fitting inserted into the first catheter (first locking member functions the same as locking member 56 described in Figs 9-10 and Col 15, lines 21-40; Col 19, lines 38-41), wherein the first locking member comprises: an inner cavity (first locking member 308 has the inner cavity identical to that shown at 171, Fig 9) having an engagement surface (173, Fig 9); and a second locking member configured to be slipped over the second catheter and to surround a portion of the second end of the multi-stage barb fitting inserted into the second catheter (second locking member functions the same as locking member 56 described in Figs 9-10 and Col 15, lines 21-40; Col 19, lines 38-41), wherein the second locking member comprises: an inner cavity (second locking member 308 has the inner cavity identical to that shown at 171, Fig 9) configured to receive the second catheter and to surround a portion of the second end of the multi-stage barb fitting inserted into the 
Gailey is silent regarding wherein both of the first barbs have a smaller outermost diameter than both of the second barbs, wherein the first locking member includes having a first catheter engagement surface separate from a second catheter engagement surface therein and a latching tab; wherein the second locking member comprises a latching slot; and a key slot configured to guide movement of the first and second locking members toward one another along a longitudinal axis of the multi-stage barb fitting,-6-Application No. 15/934,232Appeal Brief wherein the latching tab on the first locking member and the latching slot on the second locking members are configured to fit together to interlock when the first and second locking members are pressed together, wherein the first and second locking members are configured to interlock with one another when pressed together, wherein when the first locking member and the second locking member are interlocked with one another: the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs; and the second catheter engagement surface is configured to compress the outer diameter of a portion of the first catheter against the second barb of the first set of barbs when the first catheter is extended over the second barb of the first set of barbs. 

Modifying the first barbs, second barbs, and engagement surface disclosed in the embodiment of Fig 15 of Gailey to have the first barbs have a smaller outermost diameter than the second barbs and for the engagement surface to have separate first and second engagement surfaces as taught by the embodiment of Fig. 21 of Gailey would result in an assembly wherein when the first locking member is interlocked (engaged with the locking barb): the first catheter engagement surface is configured to compress an outer diameter of a portion of the first catheter against the first barb of the first set of barbs when the first catheter is extended over the first barb but not the second barb of the first set of barbs (Col 24, lines 46-58; See Fig 22); and the second catheter engagement surface is configured to compress the outer diameter of a portion of the first catheter against the second barb of the first set of barbs when the first catheter is extended over the second barb of the first set of barbs (Col 18, lines 35-38; See Fig 10; Col 24, lines 59-64; Similar to Fig. 10 and barbs 408 described above, when barbs 410 are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first barbs, second barbs, and engagement surface disclosed in the embodiment of Fig 15 of Gailey to have the first barbs have a smaller outermost diameter than the second barbs and for the engagement surface to have separate first and second engagement surfaces as taught by the embodiment of Fig. 21 of Gailey in order to have an assembly that can accommodate catheters having varying lumen sizes, specifically smaller catheter lumens (Col 5, lines 14-17; Col 23, lines 35-40; Col 24, lines 3-7).
The modified invention of Gailey discloses all of the elements of the invention as discussed above. Gailey is silent regarding a latching tab; wherein the second locking member comprises a latching slot; and a key slot configured to guide movement of the first and second locking members toward one another along a longitudinal axis of the multi-stage barb fitting,-6-Application No. 15/934,232Appeal Brief wherein the latching tab on the first locking member and the latching slot on the second locking members are configured to fit together to interlock when the first and second locking members are pressed together, wherein the first and second locking members are configured to interlock with one another when pressed together.
 Hall teaches a first locking member (12, Fig 1) comprising a latching tab (80, Fig 1); wherein the second locking member (14, Fig 2) comprises a latching slot (slot created by 70 and 84, Fig 2); and a key slot (72, Fig 4) configured to guide movement of the first and second locking members toward one another along a longitudinal axis of the multi-stage barb fitting (Para 0025, lines 14-16),-6-Application No. 15/934,232Appeal Brief wherein the latching tab on the first locking member and the latching slot on the second locking members are configured to fit together to interlock when the first and second locking members are pressed together, wherein the first and second locking members are configured to interlock with one another when pressed together (Para 0005, lines 3-6; Para 0026). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking members disclosed by Gailey and Hall to include a key slot and guide member 48 as further taught by Hall in order to have a locking member that can prevent the incorrect assembly of the two locking members (Para 0025, lines 14-16).
Regarding claim 15, the modified invention of Gailey and Hall discloses an innermost diameter of the first catheter engagement surface (464, Fig 21 -Gailey) is smaller than an innermost diameter of the second catheter engagement surface (462, Fig 21 -Gailey) (See Fig 22 -Gailey).
Regarding claim 17, the modified invention of Gailey and Hall discloses an innermost diameter of the first catheter engagement surface (464, Fig 21 -Gailey) is smaller than an innermost diameter of the second catheter engagement surface (462, Fig 21 -Gailey) (See Fig 22 -Gailey).
Claim 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2016/0354594).
Regarding claim 14, the modified invention of Gailey and Hall discloses the first catheter engagement surface (464, Fig 21) forms a first conical surface inside the first locking member (See Figs 21 and 22), however, does not explicitly disclose the second catheter engagement surface forms a second conical surface inside the first locking member. 

Uehara teaches that a cylindrical surface and a conical surface inside the first locking member could be used to achieve the same result (compressing the tube between the engagement surface and barb 21; Para 0117; Para 0107) and thus a cylindrical surface and a conical surface inside the first locking member were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cylindrical surface of the second catheter engagement surfaces disclosed by Gailey and Hall to substitute the conical shaped surface in place of the conical shaped surface as taught by Uehara since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 16, the modified invention of Gailey and Hall discloses the first catheter engagement surface (464, Fig 21) forms a first conical surface inside the first locking member (See Figs 21 and 22), however, does not explicitly disclose the second catheter engagement surface forms a second conical surface inside the first locking member. 
Uehara teaches the catheter engagement surface (53, Fig 1B) forms a conical surface inside the first locking member (Para 0107, lines 8-11). 
Uehara teaches that a cylindrical surface and a conical surface inside the first locking member could be used to achieve the same result (compressing the tube between the engagement surface and barb 21; Para 0117; Para 0107) and thus a cylindrical surface and a conical surface inside the first locking member were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cylindrical surface of the second catheter engagement surfaces disclosed by Gailey and Hall to substitute the conical shaped surface in place of the conical shaped surface as taught by Uehara since it has been held that substituting parts of an invention involves only routine skill in the art.

Uehara teaches the catheter engagement surface (53, Fig 1B) forms a conical surface inside the first locking member (Para 0107, lines 8-11). 
Uehara teaches that a cylindrical surface and a conical surface inside the first locking member could be used to achieve the same result (compressing the tube between the engagement surface and barb 21; Para 0117; Para 0107) and thus a cylindrical surface and a conical surface inside the first locking member were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cylindrical surface of the second catheter engagement surfaces disclosed by Gailey and Hall to substitute the conical shaped surface in place of the conical shaped surface as taught by Uehara since it has been held that substituting parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant’s arguments regarding the 112b rejections of claims 1 and 13 have been fully considered but are not persuasive. Reciting “the outer diameter” points to the initial recitation of “an outer diameter” and implies these diameters are the same. Because of the varying sizes of the barbs, the diameters at those separate portions are not equal when in the state described. It would also be clearer to replace “outer diameter” with “outer surface”.
Applicant’s arguments regarding the improper use of inherency pertaining to Olsen was persuasive and thus the rejections of claims 1, 12, and 13 have been withdrawn. The current rejection no longer relies on Olsen.

Applicant’s arguments directed to the combination of Olsen and Hall are moot in view of the current rejection that no longer relies on the combination. However, the current rejection still relies on Hall to teach the latching slot, latching tab, and a key slot. The combination of Gailey and Hall is appropriate since the inventions of Gailey and Hall are both intended for removably connecting catheters as described in Para 0011 of Hall and Col 15, lines 56-62 of Gailey. The modification of Gailey with Hall would not prevent the invention of Gailey from functioning as intended since locking members (300 and 308, Fig 15 -Gailey) would be secured to each other with the latch and slot of Hall as opposed to being secured to the barb fitting by means of the clamp 182 and locking barb 50 as seen in Fig 10 of Gailey.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783